Exhibit 10.1

LIONBRIDGE TECHNOLOGIES, INC.

RESTRICTED STOCK UNIT AWARD AGREEMENT

TO: <<Participant>>

To encourage your continued service as a key employee of Lionbridge
Technologies, Inc. or a Subsidiary (collectively, the “Company”), and as
recognition of your designation as a Lionbridge Fellow, you have been granted
this restricted stock unit award (the “Award”) pursuant to the Company’s 2005
Stock Incentive Plan (the “Plan”). The Award represents the right to receive
shares of Common Stock of the Company subject to the fulfillment of the vesting
conditions set forth in this agreement (this “Agreement”).

The terms of the Award are as set forth in this Agreement and in the Plan. The
Plan is incorporated into this Agreement by reference, which means that this
Agreement is limited by and subject to the express terms and provisions of the
Plan. In the event of a conflict between the terms of this Agreement and the
terms of the Plan, the terms of the Plan shall control. Capitalized terms that
are not defined in this Agreement have the meanings given to them in the Plan.
The most important terms of the Award are summarized as follows:

1. Award Date:

2. Number of Restricted Stock Units Subject to this Award: [COMPLETE]

3. Vesting Schedule: The Award will vest according to the following schedule:

             (        %) of Award granted hereunder shall vest on the first
anniversary of the grant date, an additional              percent (        %) of
the Award shall vest on each of the second and third anniversaries of the grant
date, and the remaining         % of the Award granted hereunder shall vest on
fourth anniversary of the grant date.

5. Conversion of Restricted Stock Units and Issuance of Shares. Upon each
vesting of the Award (each, a “Vest Date”), one share of Common Stock shall be
issuable for each restricted stock unit that vests on such Vest Date (the
“Shares”), subject to the terms and provisions of the Plan and this Agreement.
Thereafter, the Company will transfer such Shares to you upon satisfaction of
any required tax withholding obligations. No fractional shares shall be issued
under this Agreement.

6. Termination of Service. The unvested portion of the Award will terminate
automatically and be forfeited to the Company immediately and without further
notice upon termination of your service as an employee of the Company for any
reason (including as a result of death or disability). No Shares shall be issued
or issuable with respect to any portion of the Award that terminates unvested
and is forfeited.



--------------------------------------------------------------------------------

7. Right to Shares. You shall not have any right in, to or with respect to any
of the Shares (including any voting rights or rights with respect to dividends
paid on the Common Stock) issuable under the Award until the Award is settled by
the issuance of such Shares to you.

8. Taxes.

(a) Generally. You are ultimately liable and responsible for all taxes owed in
connection with the Award. The Company does not commit and is under no
obligation to structure the Award to reduce or eliminate your tax liability.

(b) Payment of Withholding Taxes. Prior to any event in connection with the
Award (e.g., vesting) that the Company determines may result in any domestic or
foreign tax withholding obligation, whether national, federal, state or local,
including any social tax obligation (the “Tax Withholding Obligation”), you must
arrange for the satisfaction of the minimum amount of such Tax Withholding
Obligation in a manner acceptable to the Company.

(c) Right to Retain Shares. The Company may refuse to issue any Shares to you
until you satisfy the Tax Withholding Obligation. To the maximum extent
permitted by law, the Company has the right to retain without notice from Shares
issuable under the Award or from salary payable to you, Shares or cash having a
value sufficient to satisfy the Tax Withholding Obligation.

9. Limitation on Rights; No Right to Future Grants; Extraordinary Item. By
entering into this Agreement and accepting the Award, you acknowledge that:
(a) the Plan is discretionary and may be modified, suspended or terminated by
the Company at any time as provided in the Plan; (b) the grant of the Award is a
one-time benefit and does not create any contractual or other right to receive
future grants of awards or benefits in lieu of awards; (c) all determinations
with respect to any such future grants, including, but not limited to, the times
when awards will be granted, the number of shares subject to each award, the
award price, if any, and the time or times when each award will be settled, will
be at the sole discretion of the Company; (d) your participation in the Plan is
voluntary; (e) the value of the Award is an extraordinary item which is outside
the scope of your service contract, if any; (f) the Award is not part of normal
or expected compensation for any purpose, including without limitation for
calculating any benefits, severance, resignation, termination, redundancy, end
of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments; (g) the future value of the Common Stock subject
to the Award is unknown and cannot be predicted with certainty, (h) neither the
Plan, the Award nor the issuance of the Shares confers upon you any right to
continue in the service of (or any other relationship with) the Company or any
Subsidiary, and (i) the grant of the Award will not be interpreted to form an
employment relationship with the Company or any Subsidiary.

10. Execution of Award Agreement. Please acknowledge your acceptance of the
terms and conditions of the Award by signing the original of this Agreement and
returning it to the Company.

 

Very truly yours,

LIONBRIDGE TECHNOLOGIES, INC.

By:

 

 

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

ACCEPTANCE AND ACKNOWLEDGMENT

I accept the Restricted Stock Unit Award described in this Agreement and in the
Plan, and acknowledge receipt of a copy of this Agreement and the Plan, and
acknowledge that I have read them carefully and that I fully understand their
contents.

 

Dated:

   

 

   

 

   

 

Taxpayer I.D. Number

    <<Participant>>     Address:  

 

   

 

   

 

   

 